VAN HOOMISSEN, J.,
dissenting.
Claimant sustained a compensable back injuiy in 1974. At that time Wausau was on the risk. In 1977, he again injured his back. National Farmers’ was then on the risk. The issue is who should pay, Wausau or National *812Farmers’?1 My review of the record satisfies me the Workers’ Compensation Board (Board) correctly determined the 1977 injury independently caused and materially contributed to the worsening of claimant’s back condition and that the condition is therefore the responsibility of National Farmers’.
Claimant had underlying back problems before the 1977 incident. Between 1975 and 1977, he was examined several times by his family physician, Dr. Erpelding, who noted in June, 1975, that claimant had pain in his left hip. By July, the pain had lessened, and by August, the hip seemed "much better.” Later examinations in 1976 and 1977 make no mention of any hip or back problems.
Claimant was examined in December, 1976, by Dr. Cornog, who reported claimant stated he had achieved a good result from his 1951 back surgery and felt it did not hinder him in his work. Dr. Collis examined claimant later the same day. He noted claimant had had trouble with his back for some 25 years, that he had done well at difficult work until the 1974 injury, and that he had had more back troubles since that time, but had not missed any work. Dr. Collis reported claimant had low back pain and sciatica:
"I think it is secondary to his surgery of 25 years ago, but he also may have contused his sciatic nerve some two years ago.”
Dr. Collis prescribed no medication and did not order claimant to restrict his work or other activities.
Claimant was injured on May 23, 1977. As of that date, he had not missed any work because of his back problem. Claimant testified:
"I went to unload a yard light that was in the back [of the truck] and I picked it up to swing it over and set it on the dock and when I got halfway to the dock I just went down like somebody hit me between the ears, I thought, and then in a few minutes I got up * * * I got a sharp pain in my back and down my leg. * * *”
*813Claimant saw Dr. Collis on May 24, the day following his new injury. At that time he indicated his back "is about the same over the last six months, except for an injury yesterday of twisting.” About four weeks later, he was examined by Dr. Hirons, who reported claimant mentioned his back pain had bothered him on and off ever since the 1974 injury, but that "in the last month it has gotten significantly worse” and that claimant "had some aggravation of this injury leading to his visits with us starting in June, 1977, and going on from there.” In August, 1977, claimant was referred to Dr. Serbu, a neurosurgeon, who examined and treated him several times over the next two years. In May, 1978, Dr. Serbu reported that if the claimant’s account of his May, 1977, injury was true:
"* * * [T]hen obviously one would have to relate his present symptomatology more to the 1977 injury rather than the 1974 injury.”
The test in successive injury cases is whether the most recent incident contributes independently or even slightly to the causation of the disabling condition. Smith v. Ed’s Pancake House, 27 Or App 361, 556 P2d 158 (1976). If it does, under the last injurious exposure rule, full liability is placed upon the insurer covering that risk, in this case National Farmers’.
The medical evidence and claimant’s own statements to his treating physicians satisfy me that his underlying back condition had not worsened to such a degree by May, 1977, that his later disability would have occurred regardless of the lifting of a portable yard light weighing 25 to 30 pounds from a truck and that this lifting merely precipitated what was going to happen anyway in a very short time. The severity of pain suffered, the strain and difficulty of the lifting, and the greater frequency of claimant’s complaints and treatments for the back problem show that he suffered a new injury in 1977.
Claimant testified that he was on the ground for what "seemed like quite a while, but it probably was only a minute or so.”
"Q Now, on May 23, 1977, you described an incident carrying something and you turned and you had immediate pain in your low back. I think you said it was so bad it knocked you to the ground?
*814"A Right.
"Q And you had never had pain like that before?
"A Not quite like that.”
Although feeling somewhat better the next day, he still had pain down his legs and went to see Dr. Collis.
Not only was the pain severe and unusual, but the lifting incident itself was a significant traumatic incident. The referee observed:
"Under normal circumstances, I do not believe that a person with an otherwise 'normal back’ or 'good back’ would receive an injury to the back while carrying an object weighing only 25 to 30 pounds.”
The referee misunderstood the issue, i.e., whether the incident contributed independently or even slightly to a worsening of the underlying condition. If it did, the incident is treated as a new injury. Smith v. Ed’s Pancake House, supra.
The key to deciding responsibility under the last injurious exposure rule is to determine when and why the condition became disabling. Where a subsequent injury contributes independently to a claimant’s disability, the first injury is superceded and the later insurer is liable for the resulting disability. Gilroy v. General Distributors, 35 Or App 361, 367, 582 P2d 428 (1978); Kolar v. B & C Contractors, 36 Or App 65, 71, 583 P2d 562 (1978).
During the nearly three-year period between August, 1974, and May, 1977, claimant missed no work because of his back problem, did not attempt to change to a less strenuous job, did not otherwise appear to restrict his activities significantly, was treated by a physician particularly for the back problem only one time, and was apparently not given any medication for the problem. Following the May, 1977, incident claimant’s low back problem continually worsened, resulting finally in a lumbar laminectomy in May, 1978, and in his present disability.
The evidence demonstrates the worsening of claimant’s underlying back problem was independently caused by the 1977 lifting and twisting incident. This court should affirm the Board’s finding that National Farmers’ is liable on the claim.

 Claimant argues this court should affirm the Workers’ Compensation Board’s finding that his back disability and subsequent surgery are the responsibility of National Farmers’, contending the Board correctly determined that the injury of May 23, 1977, independently caused and materially contributed to the worsening of his back condition.